DETAILED ACTION
Amendments submitted on September 9, 2022 for Application No. 17/193172 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed September 9, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 2, Applicant states that “proposed amendments to the Figures” were submitted.
The Examiner cannot find any new drawings that have been submitted; therefore, the drawing objections still stand as shown below.

II)	On page 8, Applicant argues that the claim objections and 35 USC 112 rejections should be withdrawn.
The claim amendments have overcome these previous issues; therefore, they have been withdrawn.

III)	On pages 8-10, Applicant argues that the Burgess reference does not teach the “bypass” limitations of independent claims 1, 8, and 15 and specifically states that in “Burgess, the authentication engine is not bypassed in providing the given incoming packet to the alleged pipeline circuit”. Applicant also argues that the server in Burgess cannot be the claimed pipeline circuit because the server in Burgess “must receive an encrypted packet”.
The Examiner disagrees and in no way concedes nor subscribes to Applicant's summarization or distillation of the art of record. It has been held "All of the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art." In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968).
The Examiner would note that the Burgess reference was not cited to teach the “bypass” limitations. The Dwork reference was cited to teach the majority of the claimed limitations including the “bypass” limitations. Burgess was merely cited to show that it would have been obvious to forward data to a server (pipeline circuit) instead of a memory (as in Dwork) for additional processing. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it would have been obvious to transmit the authentication status of the packet as well as the packet to a server (pipeline circuit) for additional processing as this would have been a simple substitution of one known memory element for another to yield the predictable results of transmitting the authentication status of a packet as well as the packet to a server for additional processing.
Dwork, Figures 1B-1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches various authentication handling modules and authentication units that authenticate the incoming packet and output the authentication status to memory. Dwork, Figure 1C, has authentication modules 55 and 56 and authentication units 48-53 that store the authentication status in memory A. Dwork, Figures 1B-1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches an encryption data handling module 31 as well as a decryption handling module 54. Both of these modules are considered as control circuits. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B, sending the incoming packet to both the authentication units for authentication and to the decryption units to decrypt the packet before storing the decrypted data and the authentication status in memory A. As the incoming packet is sent to the decryption unit instead of the authentication unit, it is considered as bypassing the authentication unit.
However, Dwork does not specifically teach a pipeline circuit to process packets. Burgess, paragraph 40, teaches transmitting the packet and the authentication status to a server. Burgess, Figure 4 and associated texts such as paragraphs 64-66, also teaches transmitting the packet and the authentication status to the server. The server can then transmit the status to the client device to grant or deny access.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Burgess with the teachings of Dwork. Dwork teaches transmitting the authentication status of a packet as well as the data of the packet to a memory. Burgess similarly teaches transmitting the authentication status of a packet as well as the packet to a server for additional processing. Therefore, it would have been obvious to transmit the authentication status of the packet as well as the packet to a server (pipeline circuit) for additional processing as this would have been a simple substitution of one known memory element for another to yield the predictable results of transmitting the authentication status of a packet as well as the packet to a server for additional processing.
Therefore, the cited prior art does teach the claim limitation in question. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

IV)	On pages 10-12, Applicant argues that the Burgess reference does not teach the limitations of claims 6, 13, and 20.
Applicant appears to be focusing on a single reference (Burgess) when a combination of references was used to reject the claimed limitations. The Dwork reference was cited to teach the majority of the claimed limitations. Burgess was merely cited to show that it would have been obvious to forward data to a server (pipeline circuit) instead of a memory (as in Dwork) for additional processing. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it would have been obvious to transmit the authentication status of the packet as well as the packet to a server (pipeline circuit) for additional processing as this would have been a simple substitution of one known memory element for another to yield the predictable results of transmitting the authentication status of a packet as well as the packet to a server for additional processing.
In regards to the limitations of claims 6, 13, and 20, Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the memory A receiving both the authentication status as well as the incoming packet in encrypted or decrypted form. Therefore, Dwork teaches the limitations of “receive the given incoming packet [and] receive the authentication signal”.
The claimed “output packet” is very broad and can be interpreted as any packet. Dwork, Figure 1C and associated texts, teaches decrypting the incoming packet and storing the decrypted packet (output packet) in memory A. Dwork, col. 8 lines 6-11, also teaches that the incoming packet may not be decrypted and then stored (output packet) in memory A. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and authentication status to the server where the server can then transmit the status (output packet) to the client device to grant or deny access. Therefore, Dwork and Burgess teach the broadly claimed “output packet”.
However, it is unclear as to the actual timing of the steps in Dwork or Burgess. It would have been obvious to perform the steps in a particular order based on the needs of the system as this would have been an obvious design choice to perform the steps in any particular order to achieve the desired result. This is further shown in Burgess paragraph 98 and Dwork col. 43 lines 4-27, which show that various modifications can be made to the invention.
The Examiner would additionally note that the claimed “output packet” has not been clearly defined. Applicant appears to be arguing that the “output packet” is the authenticated incoming packet, but the claims do not recite this feature. Based on the current claim wording, the “output packet” can be any packet, including packets that are not related to the authentication signal. That is why it is considered obvious to output any packet at any time. The Examiner suggests clarifying what the “output packet” is and how its related to the “incoming packet” and the “authentication signal” to overcome this issue. 
Therefore, the cited prior art does teach the claim limitation in question. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

Drawings
The drawings (specifically Figures 1-2) are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification.  These drawings only recite reference numbers without describing what the reference numbers refer to in any way. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwork (US 7818563) in view of Burgess (US 2018/0241728).

As per claims 1, 8, and 15, Dwork discloses An apparatus, comprising: 
an authentication engine configured to authenticate packets and to provide an authentication signal to the [memory] based on whether packets have been authenticated (Dwork, Figures 1B-1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches various authentication handling modules and authentication units that authenticate the incoming packet and output the authentication status to memory. Dwork, Figure 1C, has authentication modules 55 and 56 and authentication units 48-53 that store the authentication status in memory A.); and 
a control circuit configured to route a given incoming packet to both the authentication engine and to a bypass path, the bypass path configured to provide a copy of the given incoming packet to the [memory] to bypass the authentication engine (Dwork, Figures 1B-1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches an encryption data handling module 31 as well as a decryption handling module 54. Both of these modules are considered as control circuits. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B, sending the incoming packet to both the authentication units for authentication and to the decryption units to decrypt the packet before storing the decrypted data and the authentication status in memory A.)
However, Dwork does not specifically teach a pipeline circuit to process packets.
Burgess discloses a pipeline circuit configured to process packets; and … to provide an authentication signal to the pipeline circuit … and … to provide a copy of the given incoming packet to the pipeline circuit … (Burgess, paragraph 40, teaches transmitting the packet and the authentication status to a server. Burgess, Figure 4 and associated texts such as paragraphs 64-66, also teaches transmitting the packet and the authentication status to the server. The server can then transmit the status to the client device to grant or deny access.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Burgess with the teachings of Dwork. Dwork teaches transmitting the authentication status of a packet as well as the data of the packet to a memory. Burgess similarly teaches transmitting the authentication status of a packet as well as the packet to a server for additional processing. Therefore, it would have been obvious to transmit the authentication status of the packet as well as the packet to a server (pipeline circuit) for additional processing as this would have been a simple substitution of one known memory element for another to yield the predictable results of transmitting the authentication status of a packet as well as the packet to a server for additional processing.
Claims 8 and 15 recite the additional limitation of “receiving a given incoming packet at an apparatus” (Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B and sending the incoming packet. Dwork, abstract, teaches processing incoming and outgoing data. Dwork, col. 3 lines 36-39, teaches storing the incoming and outgoing data in the memory.)

As per claims 2, 9, and 16, Dwork in view of Burgess discloses an encryption and decryption engine configured to encrypt or decrypt packets and to provide resultant encrypted or decrypted packets to the pipeline circuit, wherein the control circuit is further configured to route the given incoming packet selectively to either the bypass path or to the encryption and decryption engine (Dwork, Figures 1B and 1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches encryption and decryption units to perform encryption/decryption and send the results to memory A. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B and sending the incoming packet to 1) the authentication units for authentication and to 2) the decryption units to decrypt the packet before storing the decrypted data in memory A or 3) to memory A without decryption. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork.)

As per claims 3, 10, and 17, Dwork in view of Burgess discloses an encryption and decryption engine configured to encrypt or decrypt packets and to provide resultant encrypted or decrypted packets to the pipeline circuit, wherein the control circuit is further configured to selectively route the given incoming packet to the authentication engine and to the bypass path based on a determination that the given incoming packet is to be authenticated but are not to be decrypted (Dwork, Figures 1B and 1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches encryption and decryption units to perform encryption/decryption and send the results to memory A. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B and sending the incoming packet to 1) the authentication units for authentication and to 2) the decryption units to decrypt the packet before storing the decrypted data in memory A or 3) to memory A without decryption. Dwork, col. 8 lines 6-11, recites “selectively directs data frames from the memory B through none or one of the decryption functional units. The optionally decrypted frame is sent to memory A. The toggle receives a copy of the outgoing frame from the decryption data handling module, or more directly from the memory B”. This shows that the data can be authenticated and not decrypted. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork.)

As per claims 4, 11, and 18, Dwork in view of Burgess discloses an encryption and decryption engine configured to encrypt or decrypt packets and to provide resultant encrypted or decrypted packets to the pipeline circuit, wherein the control circuit is further configured to selectively route the given incoming packet to the encryption and decryption engine based on a determination that the given incoming packet is to be encrypted or decrypted (Dwork, Figures 1B and 1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches encryption and decryption units to perform encryption/decryption and send the results to memory A. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B and sending the incoming packet to 1) the authentication units for authentication and to 2) the decryption units to decrypt the packet before storing the decrypted data in memory A or 3) to memory A without decryption. Dwork, col. 8 lines 6-11, recites “selectively directs data frames from the memory B through none or one of the decryption functional units. The optionally decrypted frame is sent to memory A. The toggle receives a copy of the outgoing frame from the decryption data handling module, or more directly from the memory B”. This shows that the data can be decrypted or not decrypted. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork.)

As per claims 5, 12, and 19, Dwork in view of Burgess discloses wherein the control circuit is further configured to route, in parallel, copies of the given incoming packet to the authentication engine and to the pipeline circuit through the bypass path (Dwork, Figure 1C and associated texts, teaches the decryption data handling module getting an incoming packet from memory B, sending the incoming packet to both the authentication units for authentication and to the decryption units to decrypt the packet before storing the decrypted data and the authentication status in memory A. Burgess, paragraph 40, teaches transmitting the packet and the authentication status to a server. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork.)

As per claims 6, 13, and 20, Dwork in view of Burgess discloses wherein the pipeline circuit is further configured to: receive the given incoming packet; receive the authentication signal; and between receipt of the given incoming packet and the authentication signal, process the given incoming packet to generate an output packet (Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the memory A receiving both the authentication status as well as the incoming packet in encrypted or decrypted form. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork. Burgess, Figure 4 and associated texts such as paragraphs 64-66, also teaches transmitting the packet and the authentication status to the server where the server can then transmit the status to the client device to grant or deny access. However, it is unclear as to the actual timing of the steps in Dwork or Burgess. It would have been obvious to perform the steps in a particular order based on the needs of the system as this would have been an obvious design choice to perform the steps in any particular order to achieve the desired result. This is further shown in Burgess paragraph 98 and Dwork col. 43 lines 4-27.)

As per claims 7 and 14, Dwork in view of Burgess discloses wherein the pipeline circuit is further configured to: based upon an indication in the authentication signal that the given incoming packet failed authentication, take a corrective action; and based upon an indication in the authentication signal that the given incoming packet has been authenticated, issue the output packet (Burgess, paragraph 40, teaches transmitting the packet and the authentication status to a server. Burgess, Figure 4 and associated texts such as paragraphs 64-66, also teaches transmitting the packet and the authentication status to the server. The server can then transmit the status to the client device to grant or deny access.)

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
McLean (US 2020/0244464) – teaches storing the packet and the authentication status on a blockchain.
Takahashi (US 2022/0174049) – teaches packet output engine to authenticate and output packets.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498